Case MDL No. 2915 Document 19-2 Filed 08/07/19 Page 1 of 3




EXHIBIT B
           Case MDL No. 2915 Document 19-2 Filed 08/07/19 Page 2 of 3



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION


In re CAPITAL ONE CONSUMER DATA                 )   MDL No. 2915
SECURITY BREACH LITIGATION                      )
                                                )


                                     PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that a true and correct copy of the foregoing

Notice of Related Action and Schedule of Action have been electronically filed with the Judicial

Panel on Multidistrict Litigation on August 7, 2019 by using the CM/ECF system, which will send

notice of electronic filing to all parties of record, and a copy of the foregoing Notice of Related

Action and Schedule of Action were served via First Class Mail on the following:

               CAPITAL ONE FINANCIAL CORPORATION
               Corporation Service Company, Registered Agent
               100 Shockoe Slip, Floor 2
               Richmond, VA 23219

               CAPITAL ONE BANK (USA), N.A.
               1680 Capital 1 Drive
               McLean, VA 2210

               CAPITAL ONE, N.A.
               Corporation Service Company, Registered Agent
               100 Shockoe Slip, Floor 2
               Richmond, VA 23219

               Defendants

 DATED: August 7, 2019                         ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                               STUART A. DAVIDSON
                                               CHRISTOPHER C. GOLD
                                               DOROTHY P. ANTULLIS


                                                             s/ Stuart A. Davidson
                                                           STUART A. DAVIDSON
Case MDL No. 2915 Document 19-2 Filed 08/07/19 Page 3 of 3



                           120 East Palmetto Park Road, Suite 500
                           Boca Raton, FL 33432
                           Telephone: 561/750-3000
                           561/750-3364 (fax)

                           ROBBINS GELLER RUDMAN
                              & DOWD LLP
                           MARK S. REICH
                           Mreich@Rgrdlaw.Com
                           58 South Service Road, Suite 200
                           Melville, NY 11747
                           Telephone: 631/367-7100
                           631/367-1173 (fax)

                           SILVERMAN THOMPSON SLUTKIN
                              & WHITE LLC
                           JODIE E. BUCHMAN
                           PIERCE C. MURPHY
                           201 N. Charles Street, 26th Floor
                           Baltimore, MD 21201
                           Telephone: 410/385-2225
                           410/547-2432 (fax)

                           COHEN & MIZRAHI, LLP
                           DANIEL C. COHEN
                           EDWARD Y. KROUB
                           300 Cadman Plaza W., 12th Floor
                           Brooklyn, NY 11201
                           Telephone: 929/575-4175
                           929/575-4195 (fax)

                           Attorneys Plaintiff Emanuyel Aminov




                           -2-
